    Case 1:18-cr-00425-JFK Document 30 Filed 05/07/19 Page 1 of 1




 UNITED STATES DISTRICT COURT                       ELrc;: .J<'•H   A,.. .L1   ru.Eo
 SOUTHERN DISTRICT OF NEW YORK                      DOC 1.:.
 -------------------------------------
 UNITED STATES OF AMERICA
                                               x                      <-1-l     °'
         -against-

 LAWRENCE McAFFE,                                       No. 18 Cr. 425 (JFK)
                                                               ORDER
                     Defendant.

 -------------------------------------         x
JOHN F. KEENAN, United States District Judge:

             This Order supplements the Order that the Court issued

on May 1, 2019. See ECF No. 29.         Should involuntary treatment

with medication be required to treat and/or restore Mr. McAffe

to competency, such treatment may be administered.           The Court

orally issued such a directive on the record in proceedings on

April 10, 2019.       This Order confirms that directive.

SO ORDERED.

Dated:       New York, New
             May 7,  2019     York~
                                  .
                                             ~ ~
                                    1,..--~V 7; ~~~
                                                John F. Keenan
                                         United States District Judge




                                    1
